DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2019 (2) are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  In line 4 of both claims it reads as “to delivery energy” and should rather read as --to deliver energy--.  Appropriate correction is required.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferree (U.S. Pub. No. 2012/0191133).
	Regarding claims 1-2, 4, and 7, Ferree discloses a medical device, comprising:
	a filament or suture 300 (see Figures 3A-3D) having a first end portion and a second end portion, the first end portion of the filament being coupled to a needle 302 including a curved portion; and
	an energy delivery device 304.
Claims 15-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kia et al., hereinafter “Kia” (U.S. Pub. No. 2016/0242763).
	Regarding claims 15-16 and 19, Kia discloses a method of placing an implant (hernia repair mesh 151; see Figures 41A-41K and paragraph [0113]) within a body of a patient, comprising:
	inserting the implant 151 into the body of the patient such that the implant is disposed adjacent bodily tissue (skin 152; Id.);
	passing a filament (suture 103) through the implant and through a portion of the bodily tissue (Id.); 
	applying energy to a first portion of the filament to fuse the first portion of the filament to a second portion of the filament (see Figure 41J; paragraph [0111]), wherein the applying energy includes inserting an energy delivery device (heating rod 130) into the body of the patient,
	cutting the filament (via cutting element 115; see Figure 41K and paragraph [0111]) such that a first segment of the filament (see top loop portion of 103 that is directly engaged with tissue 152) remains coupled to the implant and the portion of the bodily tissue and a second segment is free from the first segment of the filament; and
	passing the second segment of the filament (see leading portion of 103 that first passes through implant 151 and tissue 152 in Figure 41D) though the implant and through a portion of the bodily tissue (it is noted that the “cutting” and "passing” steps are not required to be in sequential order, and therefore the passing step may occur initially).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ferree (U.S. Pub. No. 2012/0191133) in view of Fenton et al., hereinafter “Fenton” (U.S. Pub. No. 2002/0173821).
	Regarding claim 3, Ferree discloses the claimed device, as discussed above, except for the energy being delivered being radiofrequency energy.
	In the same field of art, namely a suture device, in paragraph [0012], Fenton teaches the energy for fusing suture segments together may be radiofrequency energy.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide radiofrequency energy, as taught by Fenton, to Ferree, since it is one of the variety of energy sources known in the art (Id.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ferree (U.S. Pub. No. 2012/0191133) in view of Callison et al, hereinafter "Callison" (U.S. Pub. No. 2016/0174961).
	Regarding claim 5, Ferree discloses the claimed device, as discussed above, including the filament having a length extending from the first end portion to the second 
	In the same field of art, namely suture devices, in paragraph [0062], Callison teaches that a filament 320 may have a width that is greater than the thickness.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a width of the filament being greater than the thickness of the filament, as taught by Callison, to Ferree since the flat profile would help reduce irritation of the tissue (Id.). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ferree (U.S. Pub. No. 2012/0191133) in view of Glick (U.S. Pub. No. 2012/0245602).
	Regarding claim 6, Ferree discloses the claimed device, as discussed above, except for the filament being formed of polyurethane or polyvinyl chloride.
	In the same field of art, namely suture devices, in paragraph [0024], Glick teaches a filament may be formed from polyvinyl chloride.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the filament of Ferree from polyvinyl choride, as taught by Glick, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferree (U.S. Pub. No. 2012/0191133) in view of McRury et al., hereinafter “McRury” (U.S. Patent No. 7,582,097).
	Regarding claims 8-9, Ferree discloses the claimed device, as discussed above, except for the first arm of the energy delivery device being configured to move with respect to the second arm of the energy delivery device, or wherein the energy delivery device includes an extension member that extends from the first arm of the energy delivery device to the second arm of the energy delivery device.
	In the same field of art, namely suture welding devices, McRury teaches a first arm 152 (see Figures 2A-2B) of an energy delivery device being configured to move with respect to a second arm 150 of the energy delivery device, and wherein the energy delivery device includes an extension member (hinge portion that connects arms; also see embodiment in Figures 4A-4B, wherein the hinge may include 214 or piston 212) that extends from the first arm of the energy delivery device to the second arm of the energy delivery device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a movable first arm and an extension member as claimed, as taught by McRury, to Ferree in order to facilitate positioning and grasping of suture between the arms, and to allow pivotable movement of the first arm.  In addition, substituting one known energy delivery device for another would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it would have yielded predictable results, namely delivering energy to fuse suture segments together.  See MPEP 2144.
Claims 10-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kia (U.S. Pub. No. 2016/0242763) in view of McRury (U.S. Patent No. 7,582,097).
	Regarding claims 10-13, Kia discloses a filament 103 (see Figures 41A-41K and paragraph [0113]) having a first end portion and a second end portion, the first end portion of the filament being coupled to a needle 102; an energy delivery device 130, the energy delivery device being configured to deliver heat energy to a portion of the filament (see paragraph [0111]); and an implant 151 configured to be placed within a body of a patient.
	However, Kia does not disclose that the filament, energy delivery device, and the implant form a kit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the filament, energy delivery device, and the implant as separate components to be assembled or used together in a kit, since it would allow easy access of all the components for a user to carry out the hernia repair method of Kia.
	Kia also does not disclose the energy delivery device having a first arm and a second arm, wherein the first arm moves with respect to the second arm, and the portion of the filament being disposed between the first arm and the second arm, and an extension member that extends from the first arm to the second arm.
	In the same field of art, namely suture welding devices, McRury teaches a first arm 152 (see Figures 2A-2B) of an energy delivery device being configured to move with respect to a second arm 150 of the energy delivery device, and wherein the energy delivery device includes an extension member (hinge portion that connects arms; also see embodiment in Figures 4A-4B, wherein the hinge may include 214 or piston 212) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a movable first arm and an extension member as claimed, as taught by McRury, to Kia in order to facilitate positioning and grasping of suture between the arms, and to allow pivotable movement of the first arm. 
	Regarding claims 17-18, Kia discloses the claimed method, as discussed above, except for a first portion of the filament is disposed between first and second arms of the energy delivery device, and moving the first arm with respect to the second arm.
	In the same field of art, namely suture welding methods, McRury teaches a first arm 152 (see Figures 2A-2B) of an energy delivery device moving with respect to a second arm 150 of the energy delivery device, wherein portions of filament 176, 178 are disposed between the arms.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a movable first arm relative to a second arm, as taught by McRury, to Kia in order to facilitate positioning and grasping of suture between the arms.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kia (U.S. Pub. No. 2016/0242763) in view of McRury (U.S. Patent No. 7,582,097), as applied to claim 10 above, and further in view of Fenton (U.S. Pub. No. 2002/0173821).
Regarding claim 14, Kia and McRury disclose the claimed device, as discussed above, except for the energy being delivered being radiofrequency energy.
	In the same field of art, namely a suture device, in paragraph [0012], Fenton teaches the energy for fusing suture segments together may be radiofrequency energy.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide radiofrequency energy, as taught by Fenton, to Kia and McRury, since it is one of the variety of energy sources known in the art (Id.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kia (U.S. Pub. No. 2016/0242763) in view of Sullivan (U.S. Pub. No. 2013/0096611).
	Regarding claim 20, Kia discloses the claimed method, as discussed above, except for passing a third portion of the filament through a fourth portion of the filament.
	In the same field of art, namely suturing methods, in paragraph [0005] of Sullivan teaches that a filament may be passed through itself at a portion such that it may be tensioned.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method step of passing a third portion of the filament through a fourth portion of the filament, as taught by Sullivan, to Kia in order to allow adjustment of the tension in the filament (Id.). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,512,457. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 1-20 of the application are to be found in claims 1-20 of the patent, but the patent claims include many more elements and are thus much more specific.  Thus the inventions of claims 1-20 of the patent are in effect “species” of the “generic” inventions of claim 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-20 are anticipated by claims 1-20 of the patent, they are not patentably distinct.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.